Citation Nr: 0017602	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which it was determined that new 
and material evidence had not been received that would reopen 
previously-denied claims for service connection for lung and 
back disorders.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Montgomery, in May 2000.


FINDINGS OF FACT

1.  Service connection for a lung disorder was most recently 
denied by VA by means of an October 1994 rating decision, at 
which time it was determined that new and material evidence 
had not been submitted that would reopen a prior denial of 
this issue.  The veteran was notified of that decision, and 
of appellate procedures, but did not appeal therefrom.

2.  The evidence received subsequent to October 1994, with 
regard to the veteran's claim for service connection for a 
lung disorder, is both new and material.


3.  With regard to the veteran's claim for service connection 
for a lung disorder, the elements of a well-grounded claim 
are shown.

4.  Service connection for a back disorder was most recently 
denied by VA by means of a Board decision rendered in July 
1974.

5.  The evidence received subsequent to July 1974, with 
regard to the veteran's claim for service connection for a 
back disorder, is both new and material.

6.  With regard to the veteran's claim for service connection 
for a back disorder, the elements of a well-grounded claim 
are shown.


CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision, wherein a claim 
for service connection for a lung disorder was not reopened, 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's October 1994 
rating decision, wherein it was determined that new and 
material evidence had not been received that would reopen a 
previously-denied claim for service connection for a lung 
disorder, serves to reopen the veteran's claim for service 
connection for that disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for a lung disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The Board's July 1974 decision, wherein service 
connection for a back disorder was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).


5.  The evidence received subsequent to the Board's July 1974 
decision, wherein service connection for a back disorder was 
denied, serves to reopen the veteran's claim for service 
connection for that disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

6.  A claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter 

under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Court has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).  In addition, see 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), wherein 
the Court held that a three-step analysis is necessary, in 
that it must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection for a back disorder, characterized as back 
injury residuals, was denied by the Board in a decision 
promulgated in July 1974, following review of evidence that 
consisted primarily of the veteran's service medical records.  
The Board found that these records did not indicate that 
there were any complaints or findings of a back condition 
during service or on the service separation examination.  
Service connection for a chronic lung disorder was denied 
most recently by VA by means of an October 1994 rating 
decision, at which time the RO determined that new and 
material evidence had not been submitted that would serve 

to reopen a previously-denied claim for that benefit.  The 
veteran was notified of the October 1994 rating decision, and 
of appellate rights and procedures, but did not indicate 
disagreement therewith within the statutory time period for 
such action.

The Board's July 1974 decision, with regard to service 
connection for a back disorder, and the RO's October 1994 
rating decision, with regard to service connection for a lung 
disorder, are final decisions and, as discussed above, can be 
reopened only upon the receipt by VA of evidence that is both 
new and material.  The Board finds that such evidence has, in 
fact, been received.  In particular, the Board notes that the 
evidence received by VA subsequent to October 1994 includes 
statements from a private physician to the effect that he has 
treated the veteran for chronic lung and back problems since 
the latter's separation from service.  In particular, a July 
1995 statement from this physician indicates that the veteran 
had been a patient of his since 1962, at which time he 
treated him for a chronic pulmonary disorder and degenerative 
back disease, and that the veteran has stated that "he 
started with these problems while in the service."  In a 
September 1996 statement, this physician likewise indicated 
that he has treated the veteran for a chronic lung condition, 
and that "[i]t is my opinion that it is a continuation of the 
problem he had while a member of the armed services."  
Finally, a private treatment record dated in December 1995 
notes that the veteran has had a chronic lung problem "since 
1959."

The Board finds that this evidence is both new and material, 
with regard to the issues of service connection for both lung 
and back disorders.  It is not only new, in the sense that it 
had not previously been associated with the veteran's claims 
folder, but in that it presents new information, in the form 
of clinical findings whereby the veteran's lung and back 
disorders are considered to have been present since his 
service.  In that regard, this evidence is also material, in 
that it tends to prove the merits of the claims with regard 
to the question of service connection, by in effect 
attributing the current manifestation of lung and back 
disorders to the veteran's period of active duty.


Having determined that the evidence received with regard to 
the veteran's claims for service connection for lung and back 
disorders is both new and material, the next question that 
must be resolved by the Board is whether these claims are 
well grounded; see Elkins, supra, and Winters, supra.  The 
Court has held that the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the Court held that a well-grounded claim requires 
evidence of a current disability, an inservice disability, 
and a nexus or link between the two.  In the context of a 
claim initially premised on the submission of new and 
material evidence, the question of well groundedness becomes 
relevant following a determination that such evidence has 
been received, and that the claim is reopened.  As discussed 
above, the Court, in Elkins and Winters, held that any 
subsequent consideration of the claim on the merits must be 
preceded by a finding that the claim is well grounded; that 
is, whether, even considering all of the evidence, the claim 
is plausible.

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to both of the disorders for which 
service connection is sought, and for which new and material 
evidence has been received.  As is evident from the above 
discussion, the record includes statements from a health care 
provider to the effect that the current manifestation of back 
and lung disorders is related in some manner to the veteran's 
active service; that is, the three elements of Caluza (a 
current disorder, an inservice disorder, and a nexus or 
relationship between the two) are satisfied as to both of 
these claims.  It is now incumbent upon VA to consider these 
claims on the merits thereof; pursuant to Bernard v. Brown, 4 
Vet. App. 384 (1993), these claims are accordingly remanded 
for consideration of all pertinent evidence (see REMAND, 
below).



ORDER

New and material evidence has been received with regard to 
the veteran's claim for service connection for a lung 
disorder, and his claim therefor has been reopened.  In 
addition, that claim is well grounded.

New and material evidence has been received with regard to 
the veteran's claim for service connection for a back 
disorder, and his claim therefor has been reopened.  In 
addition, that claim is well grounded.


REMAND

As discussed above, the Board has found that new and material 
evidence has been received with regard to the veteran's 
claims for service connection for lung and back disorders.  
Since it is now incumbent upon VA that all of the evidence of 
record, both old and new, be considered with regard to these 
claims, the Board must remand these issues for review by the 
RO, prior to any further Board action.  Bernard, supra.  

The Board is also of the opinion that additional development 
of the medical record would be helpful prior to further 
consideration of these claims.  In particular, the Board 
finds that the report of a comprehensive VA examination, 
wherein the questions of an etiological relationship and 
continuity of symptomatology between the veteran's service 
and his current back and lung disorders are specifically 
addressed, would be of significant probative value.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should accord the veteran 
special VA examinations of his back and 
lungs.  The examiner should be requested 
to identify the current nature and 

severity of those disabilities, and to 
ascertain, to the closest degree of 
medical certainty possible, whether the 
current manifestation of each of these 
disorders, and the 
severity thereof, is related to incidents 
that occurred or to injuries or disorders 
that were incurred during the veteran's 
period of active service, or whether 
their current manifestation, or the 
severity thereof, is the result of post-
service etiology.  All tests indicated 
should be conducted at this time, and all 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The RO should ensure 
that the veteran's claims folder and a 
copy of this Remand are furnished to the 
examiner, for his or her review and 
referral.  

2.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
service connection for back and lung 
disorders can now be granted.  The RO 
should ensure that all evidence of 
record, to include that evidence 
considered pursuant to the prior denials 
of these claims, is reviewed. 

3.  If the RO's decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised at this time that failure to 
report 

for a scheduled VA examination, without demonstrated good 
cause for such action, could result in adverse action with 
regard to his claims.  38 C.F.R. § 3.655 (1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences should be drawn, to include inferences as to the 
ultimate disposition of these claims.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



